DETAILED ACTION
This communication is in response to the claims filed on 11/29/2021
Application No: 16/563,462.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Reasons for allowance
Claims 1, 3-10 and 12-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
A method for environment perception, the method comprising:

receiving a point cloud from a sensor, the point cloud including a plurality of points representing positions of objects relative to the sensor;

dividing the point cloud into a plurality of   distance ranges;

processing the point cloud at a first distance range of the plurality of distance ranges with a first section of a plurality of sections of a piece-wise network structure;

processing the point cloud at a second distance range of the plurality of distance ranges with a second section of the plurality of sections of the piece-wise network structure, wherein the second distance range is farther from the sensor than the first distance range; and

outputting environment perception data from the piece-wise network structure, including outputting fine detail environment perception data from the first section of the plurality of sections of the piece-wise network structure, and 

outputting coarse detail environment perception data from the second section of the plurality of sections of the piece-wise network structure.

 
The representative claim 10 distinguish features are underlined and summarized below: 
  An apparatus configured to perform environment perception, the apparatus comprising: 
a memory configured to receive a point cloud from a sensor; and one or more processors implemented in circuitry, the one or more processors in communication with the memory and configured to:
 receive the point cloud from the sensor, the point cloud including a plurality of points representing positions of objects relative to the sensor; 
divide the point cloud into a plurality of   distance ranges; 
process the point cloud at a first distance range of the plurality of distance ranges with a first section of a plurality of sections of a piece-wise network structure; 
process the point cloud at a second distance range of the plurality of distance ranges with a second section of the plurality of sections of the piece-wise network structure, 
wherein the second distance range is farther from the sensor than the first distance range; and 
output environment perception data from the piece-wise network structure, including outputting fine detail environment perception data from the first section of the plurality of sections of the piece-wise network structure, and 
outputting coarse detail environment perception data from the second section of the plurality of sections of the piece-wise network structure.


The representative claim 20 distinguish features are underlined and summarized below:
 	   An apparatus configured to perform environment perception, the apparatus comprising:

means for receiving a point cloud from a sensor, the point cloud including a plurality of points representing positions of objects relative to the sensor;

means for dividing the point cloud into a plurality of   distance ranges;

means for processing the point cloud at a first distance range of the plurality of distance ranges with a first section of a plurality of sections of a piece-wise network structure;

means for processing the point cloud at a second distance range of the plurality of distance ranges with a second section of the plurality of sections of the piece-wise network structure, wherein the second distance range is farther from the sensor than the first distance range; and

means for outputting environment perception data from the piece-wise network structure, including means for outputting fine detail environment perception data from the first section of the plurality of sections of the piece-wise network structure, and 

means for outputting coarse detail environment perception data from the second section of the plurality of sections of the piece-wise network structure.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 

Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References
The closest combined references of McMichael, MEI and Frossard teaches following:
McMichael (US 20190385025 A1) teaches  a system for detecting and/or mitigating the effects of an obstruction on a surface of a sensor may include a surface configured to receive the sensor, and comprising a sensor window configured to provide a path through which the sensor senses the environment. The system may also include a vibratory actuator configured to facilitate vibration of the sensor window and a heating element configured to heat the sensor window. The system may further include an obstruction detection system configured to detect an obstruction, such as moisture, and an obstruction mitigation controller configured to initiate activation of the vibratory actuator and/or the heating element to mitigate the obstruction. The obstruction detection system may be configured to receive a signal from one or more sensors and detect the obstruction based at least in part on the signal.

MEI (US 20190163990 A1) teaches a    system and method for large-scale lane marking detection using multimodal sensor data. A particular embodiment includes: receiving image data from an image generating device mounted on a vehicle; receiving point cloud data from a distance and intensity measuring device mounted on the vehicle; fusing the image data and the point cloud data to produce a set of lane marking points in three-dimensional (3D) space that correlate to the image data and the point cloud data; and generating a lane marking map from the set of lane marking points. 

Frossard (US 20190147610 A1) teaches systems and methods for detecting and tracking objects. In one example, a computer-implemented method includes receiving sensor data from one or more sensors. The method includes inputting the sensor data to one or more machine-learned models including one or more first neural networks configured to detect one or more objects based at least in part on the sensor data and one or more second neural networks configured to track the one or more objects over a sequence of sensor data. The method includes generating, as an output of the one or more first neural networks, a 3D bounding box and detection score for a plurality of object detections. The method includes generating, as an output of the one or more second neural networks, a matching score associated with pairs of object detections. The method includes determining a trajectory for each object detection. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
processing the point cloud at a first distance range of the plurality of distance ranges with a first section of a plurality of sections of a piece-wise network structure;

processing the point cloud at a second distance range of the plurality of distance ranges with a second section of the plurality of sections of the piece-wise network structure, wherein the second distance range is farther from the sensor than the first distance range; and

outputting environment perception data from the piece-wise network structure, including outputting fine detail environment perception data from the first section of the plurality of sections of the piece-wise network structure, and 
outputting coarse detail environment perception data from the second section of the plurality of sections of the piece-wise network structure.

McMichael teaches  a system for detecting and/or mitigating the effects of an obstruction on a surface of a sensor. However McMichael failed to teaches one or more limitations including,
 processing the point cloud at a first distance range of the plurality of distance ranges with a first section of a plurality of sections of a piece-wise network structure;

processing the point cloud at a second distance range of the plurality of distance ranges with a second section of the plurality of sections of the piece-wise network structure, wherein the second distance range is farther from the sensor than the first distance range; and

outputting environment perception data from the piece-wise network structure, including outputting fine detail environment perception data from the first section of the plurality of sections of the piece-wise network structure, and 
outputting coarse detail environment perception data from the second section of the plurality of sections of the piece-wise network structure.

	MEI and Frossard alone or combined failed to cure the deficiency of McMichael.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for performing environment perception techniques from point cloud data produced by one or more LiDAR (Light Detection and Ranging) sensors or other similar sensors.  By using the output of a LiDAR sensor, e.g., as opposed to a camera sensor, environment perception may be performed quickly in difficult environments, including low-light environments. In the context of this disclosure, environment perception techniques may include one or more of objection detection and/or classification, vehicle detection and classification, object tracking, free space segmentation, drivable space segmentation, and/or pose estimation. In some examples, the data output from the environment perception techniques may be used to make driving decisions for an autonomous vehicle.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645